QUINLAN, J.
The demurrer to a lone paragraph, viz;., paragraph 6, which does not of itself attempt to state a cause of action, is improperly pleaded. Practice Book (1934) §97.
So far as the demurrer to the prayer for relief is concerned, the more specific statement in conjunction with paragraph 6 adequately states a cause upon which such relief could be predicated. See, however, form 249 in connection with form 250, Practice Book (1934) pp. 215, 216.
In its present form, as to subdivision I of the demurrer, and at the present time, in view of such allegations as do ap' pear as to subdivision II, the demurrer is. overruled.